720 N.W.2d 746 (2006)
Lynette BRADFIELD, Plaintiff-Appellant,
v.
MEIJER, INC., Defendant-Appellee.
Docket No. 131074. COA No. 258458.
Supreme Court of Michigan.
September 14, 2006.
*747 On order of the Court, the application for leave to appeal the March 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would reverse the judgment of the Court of Appeals.